DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/06/2022 and supplemental amendments filed on 06/15/2022.  As directed by the amendment: claims 1, 2, 5, 10, 11, 14, 16, 20, and 27 have been amended, claims 3, 15, 24, and 26 have been cancelled.  Thus, claims 1, 2, 4 – 14, 16 – 23, 25, 27, and 28 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 8 – 14, filed 06/15/2022, with respect to claims 1, 2, 4 – 14, 16 – 23, 25, 27, and 28 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4 – 14, 16 – 23, 25, 27, and 28 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 14, 16 – 23, 25, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Adams (U.S. 2021/0369954), Haser (U.S. 2001/0004444), Waldhoff (U.S. 2015/0073338), Traxinger (U.S. 2005/0118048), Hariharesan (U.S. 2012/013039), Beden (U.S. 7,648,627), and Herwig (U.S. 2004/0037723).
Regarding claim 1, prior arts do not teach wherein each of the sheaves has a projection extending from a first side, wherein a center of the projection is disposed off of the axis, a set of tie rods, wherein each of the tie rods is coupled to one of the sheaves via the projection, such that the tie rod can move with respect to the sheave, a set of pistons, wherein each of the pistons is coupled to one of the tie rods, such that the tie rod can move with respect to the piston, wherein each piston, wherein each piston is coupled to one of the sheaves via one of the tie rods.
Regarding claim 14, prior arts do not teach a housing comprising a top, a bottom, and a first side extending between the top and the bottom, and wherein the tubing enters the cartridge at the top, extends through the cartridge from the top to the first side to the bottom to form a C-shape, and wherein the tubing exits the cartridge at the bottom.
Regarding claim 20, prior arts do not teach a housing comprising a top, a bottom, and a first side extending between the top and the bottom, and wherein the tubing enters the cartridge at the top, extends through the cartridge from the top to the first side to the bottom to form a C-shape, and wherein the tubing exits the cartridge at the bottom, and wherein each of the sheaves has a projection extending from a first side, wherein a center of the projection is disposed off of the axis, a set of tie rods, wherein each of the tie rods is coupled to one of the sheaves via the projection, such that the tie rod can move with respect to the sheave, a set of pistons, wherein each of the pistons is coupled to one of the tie rods, such that the tie rod can move with respect to the piston, wherein each piston, wherein each piston is coupled to one of the sheaves via one of the tie rods.
Claims 2, 4 – 13, 16 – 19, 21 – 23, 25, 27, and 28 are allowed due to their dependency on claim 1, claim 14, or claim 20.
Further, Applicant’s arguments and remarks filed on 06/06/2022 and 06/15/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783